Citation Nr: 1032768	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected osteoarthritis, 
residuals of right knee injury, status post total knee 
replacement, and degenerative arthritis, left knee, status post 
left knee replacement.  

2.  Entitlement to an increased rating for osteoarthritis, 
residuals of right knee injury, status post total knee 
replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that a June 2010 VA Form 21-22a was received at 
the Board on August 9, 2010, which appoints a private attorney as 
the Veteran's representative.  The attorney's representation, 
however, has been limited to the issue of entitlement to an 
effective date prior to January 23, 1997, for an award of a 10 
percent rating of a shrapnel wound, right elbow area, with post 
traumatic arthritis and a tender right epicondyle, which is not 
currently on appeal.  The record shows that the Veteran is 
represented in the matter currently before the Board by the 
service organization Disabled American Veterans, which is noted 
on the first page of this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, the Board notes that the Veteran submitted 
a VA Form 21-4142 in July 2009 giving his authorization and 
consent for the release of records from Dr. J.P. Giraldo.  The RO 
sent the requisite letter to this medical provider in July 2009.  
In a VA Form 119 dated August 2009, it appears the Veteran was 
contacted to provide the correct address for this medical 
provider and that the Veteran was requesting the VA letter be 
resent to this doctor's office.  An amended letter was thereafter 
sent in September 2009.  Prior to this date, the Veteran 
submitted an August 2009 letter from Dr. Giraldo, which reports 
that the Veteran was seen for follow up of low back and 
persistent knee pain.  No treatment records, however, were 
provided, and there is no indication that Dr. Giraldo responded 
to the September 2009 letter.  Pursuant to 38 C.F.R. § 3.159(e) 
(2009), the RO should have informed the Veteran that it had not 
received the requested records from Dr. Giraldo.  This must be 
accomplished on remand.  

The Veteran seeks entitlement to service connection for a back 
disorder, which he claims is the result of months of walking 
improperly (limping, etc.) because of his knee surgeries.  See 
December 2007 VA Form 21-4138.  In a June 2008 statement in 
support of claim, he asserts that he never had a back problem 
until recently and feels it is a result or was caused by his knee 
problems (two replacements).  The Veteran also indicates that his 
walking was impaired by his knee problems, causing problems to 
his back.  In an August 2008 statement, he reports that Dr. J. 
Dorcil informed him that his back problem was not due to his knee 
operations or unnatural gait while recuperating.  See VA Form 21-
4138.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2009); Allen v. Brown, 
7 Vet. App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).  In cases of aggravation of a Veteran's nonservice-
connected disability by a service-connected disability, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).

The Veteran underwent a VA compensation and pension (C&P) spine 
examination in March 2008, at which time he was diagnosed with 
multilevel degenerative disc and joint disease of the lumbar 
spine with radiculopathy.  The VA examiner provided an opinion 
that this condition was not caused by or a result of bilateral 
knee prosthesis due to degenerative arthritis.  The rationale was 
that degenerative joint disease of the knees or uneven gait due 
to it does not lead to degenerative disc and joint disease of the 
lumbar spine per review of the medical literature and that 
DJD/DDD of the lumbar spine is caused by everyday wear and tear 
and in the elderly desiccation leads to osteophytes which causes 
nerve root or spinal cord compression.  The opinion, however, did 
not address whether the Veteran's bilateral knee disabilities 
aggravated his back condition.  This must be addressed on remand.  

Additionally, it does not appear that the Veteran has been 
provided with proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) regarding the secondary aspect of his claim of 
entitlement to service connection for a back disorder.  Such 
should be accomplished on remand.

Review of the claims folder reveals that the Veteran has seen 
several physicians at the Orthopaedic Surgery Associates, Inc., 
to include Dr. J. Dorcil, Dr. G. Zloczover, and Dr. R. Zann, for 
both back and knee problems.  See e.g., VA Forms 21-4142.  The 
Board notes that on each occasion that the Veteran submitted a VA 
Form 21-4142, he also attached the relevant documents that he had 
identified in the VA Form 21-4142.  Although it appears that the 
Veteran has submitted the relevant records of treatment from this 
facility, the Board notes that he did indicate in February 2008 
that he was not sure if further treatment related to his back 
would be necessary.  As the claims must be remanded for the 
foregoing reasons, the Board finds that the RO/AMC should 
specifically request the Veteran's consent and authorization for 
the release of his complete records from Orthopaedic Surgery 
Associates, Inc.

Lastly, the Veteran's right knee was not examined at the time of 
an August 2009 VA C&P joints examination.  The last time his 
right knee was examined was in March 2008.  As the Veteran's 
claim for increased rating must be remanded, the Board finds that 
the Veteran should be afforded a more contemporaneous examination 
for the purpose of ascertaining the current severity of his right 
knee disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a Veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old for 
an adequate evaluation of the Veteran's current condition, the 
VA's duty to assist includes providing a new examination).  
Recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence 
and information necessary to substantiate 
his claim of entitlement to service 
connection for a back disorder as secondary 
to his service-connected bilateral knee 
disabilities.  

2.  Provide the Veteran with the notice 
required by 38 C.F.R. § 3.159(e) (2009) 
regarding VA's inability to obtain his 
records from Dr. J.P. Giraldo.  

3.  Request the Veteran's consent and 
authorization for the release of his 
complete records from Orthopaedic Surgery 
Associates, Inc., and thereafter, obtain 
such records.  

4.  Obtain the Veteran's records related to 
treatment for his right knee and back from 
the Delray VA Outpatient Clinic, dated since 
March 2008.  

5.  Relevant to all record requests, all 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  After all outstanding records have been 
associated with the claims file, return the 
claims file and a copy of this remand to the 
VA examiner who conducted the March 2008 
spine examination.

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that the Veteran's service-connected 
osteoarthritis, residuals of right knee 
injury, status post total knee replacement, 
and degenerative arthritis, left knee, 
status post left knee replacement aggravated 
his diagnosed multilevel degenerative disc 
and joint disease of the lumbar spine with 
radiculopathy.  

If the March 2008 VA examiner is not 
available, or if the requested opinion 
cannot be given without further examination 
of the Veteran, a new VA examination should 
be scheduled.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

7.  After all outstanding records have been 
associated with the claims file, schedule 
the Veteran for a VA joints examination for 
the purpose of ascertaining the current 
severity of his right knee disability.  The 
claims folder, to include a copy of this 
remand and any additional evidence secured, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all 
manifestations attributable to the Veteran's 
service-connected osteoarthritis, residuals 
of right knee injury, status post total knee 
replacement, and the severity of such 
manifestations.  

The examiner should report the range of 
motion measurements for the right knee in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is 
asked to describe whether pain significantly 
limits functional ability during flare-ups 
or when the right knee is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.  The 
examiner should also state whether there is 
any evidence of nonunion of the right tibia 
and fibula.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

8.  Review the claims file and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examinations do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

9.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



